                  Case 1:20-cv-02610-PKC Document 21 Filed 07/07/20 Page 1 of 2




                                                                                                7/7/2020

                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                             PETER W. BROCKER
Corporation Counsel                               100 CHURCH STREET                             Assistant Corporation Counsel
                                                  NEW YORK, NY 10007                                    Phone: (212) 356-2332
                                                                                                          Fax: (212) 356-3509
       U
                                                                                                Email: pbrocker@law.nyc.gov


                                                                              July 6, 2020
       VIA ECF
       Hon. Stewart D. Aaron, U.S.M.J.          ENDORSEMENT: Plaintiffs shall respond to Defendant's letter no later
       United States District Court             than 5:00 p.m. tomorrow, July 8, 2020, indicating how Plaintiffs
       Southern District of New York            propose moving forward with a settlement conference in light of
       500 Pearl Street,                        Defendant's position. SO ORDERED.
       New York, NY 10007                       Dated: July 7, 2020


                Re:   Kevin Monahan, et al. v. City of New York,
                      20 Civ. 2610 (PKC) (SDA)

       Your Honor:

               I am counsel for defendant the City of New York in the above-referenced matter, as well
       as the matter of George Packard v. City of New York, 15 Civ. 7130 (AT) (SDA), which raises
       identical claims to the present matter. Defendant writes to respectfully request that the Court
       adjourn the settlement conference, presently scheduled for July 14, 2020 at 10:00 a.m., by 90
       days, to a date of the Court’s convenience after October 14, 2020. This is defendant’s first
       request to adjourn this conference. Plaintiffs oppose this motion.

               By way of brief background, plaintiffs in both Monahan and Packard allege that they
       were unlawfully arrested during the Occupy Wall Street protests’ first anniversary, in September
       2012. Plaintiffs in both matters allege a claim against the City of New York for its alleged failure
       to train on the constitutional requirements of enforcement of the law prohibiting disorderly
       conduct. Plaintiffs currently demand monetary compensation, including for their attorney’s fees
       and litigations costs and expenses, as well as equitable relief in the form of modifications to the
       NYPD’s policy and training related to policing protests for disorderly conduct.

               There are two reasons for this request to adjourn the presently scheduled settlement
       conference. First, as a result of current events, the City is not currently in a position to discuss
       any form of equitable relief in these matters. The recent Black Lives Matter demonstrations have
       led to multiple reviews of the NYPD’s manner of policing protests. Given the potential that there
       will be changes recommended and implemented by the NYPD, which may bear on any non-
       monetary relief in this matter, the City cannot in good faith enter into any agreement with
       plaintiffs’ counsel in this matter at this time. As a result, the City submits it is a waste of judicial
           Case 1:20-cv-02610-PKC Document 21 Filed 07/07/20 Page 2 of 2



and litigant resources to pursue settlement that is known to be impossible at this time. Secondly,
the City is currently implementing a newly passed and reduced budget, without recent recent
precedent, and cannot effectively respond to plaintiffs’ monetary demand. Plaintiffs demand
settlement with the individual plaintiffs and with proposed class members,1 as well as a
significant amount in attorney’s fees and costs.

        Finally, as the Court may be aware, there is presently a trial date set in the Packard
matter in October, 2020. In light of the ongoing Covid-19 public health crisis, as well as because
the undersigned is still getting up to speed on that matter, the City has requested that the trial
date be adjourned to 2021. Assuming the Court adjourns the trial date, the parties would be able
to include discussion of the Packard matter in any rescheduled settlement conference.

       As a result of the foregoing, defendant is simply unable to participate in the presently
scheduled settlement conference, and respectfully requests that the Court adjourn the settlement
conference from July 14, 2020 to a date convenient for the Court after October 14, 2020.

        Thank you for your consideration.

                                                                       Respectfully submitted,

                                                                       Peter W. Brocker /s//
                                                                       Peter W. Brocker, Esq.
                                                                       Assistant Corporation Counsel

cc:     All Counsel of Record (via ECF)




1
 Plaintiffs in the Packard matter currently have a pending appeal before the Second Circuit challenging the denial
of their motion for class certification.

                                                        -2-
